Citation Nr: 0937311	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  05-31 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran (appellant) served on active duty from December 
1969 to December 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  In July 2007, the Board remanded 
this claim to the RO for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

As noted above, the Board remanded this claim in July 2007.  
While the case was in remand status, the Veteran submitted a 
VA outpatient treatment note dated in June 2009.  During the 
course of this treatment, the Veteran described stressors not 
previously noted in detail in the record.  He reported 
stressors based on personal assault.  Specifically, he stated 
that he was held down and forced to watch a couple of girls 
being raped.  He stated that he heard women screaming from 
another hooch area and went to their aid.  He reported that 
he tried unsuccessfully to intervene, and he was severely 
beaten and kicked in the stomach and tail bone.  He stated 
that he was then forced to watch the girls being hurt while 
restrained.  He stated he could not persuade his friend 
"Dick" to return with him to confront the soldiers and that 
he reported the incident to his superiors.  He also reported 
that a couple of weeks later, he heard the cries of a woman 
and went to the perpetrators' hooch with his pistol.  He 
indicated that three men were waiting in ambush and took his 
weapon away.  He stated that they held the pistol at his 
throat and cocked it.  He reported that he was severely 
beaten and that after seeing the mutilated girl he was told 
that this would happen to him if he did not shut up.  He 
stated that he reported the incident the next day.  He 
indicated that for three days he remained hypervigilant until 
he was transferred and that at the new station 30 miles away 
people had been told that he was a snitch.  He said that he 
was shunned, and feared being shot in the back.  He reported 
that he was eventually sent back to the United States where 
he increased his alcohol use to self medicate his anxiety.  
The VA clinician diagnosed PTSD and the Axis IV finding was, 
war memories, interpersonal stressors.  

There are special development procedures that pertain to the 
processing of claims of entitlement to service connection for 
PTSD based on personal assault.  38 C.F.R. § 3.304(f)(3) 
provides:  If a PTSD claim is based on in-service personal 
assault, evidence from sources other than the Veteran's 
service records may corroborate the Veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to: Records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in the sources.  Examples of 
behavior changes that may constitute credible evidence of a 
stressor include, but are not limited to: Request for 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavioral changes.  

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the Veteran's service 
records or evidence of behavioral changes may constitute 
credible supporting evidence of the stressor in allowing him 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  In Bradford v. 
Nicholson, 20 Vet. App. 200 (2006), the U.S. Court of Appeals 
for Veterans Claims (Court) noted that section 3.304(f)(3) 
provides "unequivocally" that "VA will not deny a PTSD claim 
that is based on in-service personal assault" without first 
providing the requisite notice.  Thus, the Veteran must be 
provided such notice prior to the Board considering this 
case.

Thereafter, a determination should be made as to whether the 
Veteran's reported in-service stressors have been 
sufficiently corroborated, such that a VA examination is 
warranted.  Moreover, if a VA examination is required upon 
remand, all psychiatric disabilities, including PTSD, must be 
identified and an opinion rendered as to whether such 
disabilities are due to any corroborated in-service stressor.  

Finally, as the case must be remanded for the foregoing 
reasons, an additional attempt should be made to obtain the 
Veteran's complete service treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel 
Records Center and/or any other 
appropriate source and request copies of 
the Veteran's complete service treatment 
records, to include all clinical records.  
If these records are not available, a 
negative reply is required.

2.  Send the Veteran an appropriate 
stressor development letter.  He should 
be notified that in- service personal 
assault may be corroborated by evidence 
from sources other than the service 
records, as defined in 38 C.F.R. § 
3.304(f)(3).  All specific examples of 
alternative sources of evidence listed in 
38 C.F.R. § 3.304(f)(3) must be included 
in the notification to the Veteran.

The Veteran should also be asked to 
submit a more specific and detailed 
statement describing his alleged 
stressors.  He should be informed that 
specific dates (within a 60 day window), 
locations, circumstances, and names of 
those involved in the reported incidents 
would prove helpful in attempting to 
verify his stressors.

3.  Review the record and determine 
whether there is sufficient information 
to attempt verification of any claimed 
stressor.  If so, the appropriate steps 
should be taken to attempt verification 
of the Veteran's stressors.  

4.  If any stressor is verified, the 
Veteran should be afforded a VA 
psychiatric examination.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  Any 
indicated tests and studies, to include 
psychological studies, are to be 
conducted.

The examiner is asked to determine 
whether the Veteran has PTSD under the 
criteria as set forth in DSM-IV.

If PTSD is found, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
greater probability) that the Veteran's 
PTSD was caused by any of his reported 
stressors that have been corroborated.

If the Veteran is found to have a 
psychiatric disorder other than PTSD, the 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that any currently diagnosed 
psychiatric disorder is causally related 
to active military service.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

5.  Finally, the claim should be 
readjudicated.  If the benefit sought is 
not granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
provided an opportunity to respond.  The 
claim should be returned to the Board as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

